Citation Nr: 9930075	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO. 97-34 059A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' (Board) May 1994 decision



REPRESENTATION

Moving party represented by:  American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran had recognized active military service from 
November 1941 to August 1942 and from July 1945 to May 1946.  
He was a prisoner of war of the Japanese Government from 
April 1942 to August 1942. 

This case comes before the Board on motion by the moving 
party alleging CUE in a Board decision dated May 1994.  A 
motion alleging CUE is subject to the original jurisdiction 
of the Board, but only to the extent it pertains to 
challenges to prior final determinations by the Board.  38 
U.S.C.A. § 7111 (West Supp. 1998).  Based on recent 
statements from the veteran, it appears that he may wish 
either to raise additional issues or to apply to reopen 
claims previously denied by the Regional Office (RO) or the 
Board.  It is unclear, however, which issues his wishes to 
either raise or apply to reopen, if any.  The Board must 
emphasize that it has no jurisdiction at this time over 
matters not germane to a motion for review of a prior 
determination based upon CUE.  Thus, the moving party's 
attempt to raise additional claims or to apply to reopen 
previously denied claims with new and material evidence may 
not be addressed in this determination.  

In the past, the veteran has filed numerous claims for the 
Department of Veterans Affairs (VA) compensation.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1999).   

The RO has not fully adjudicated any other issue and the 
Board may not unilaterally take jurisdiction of any 
additional claims, with the sole exception of the issue 
before the Board at this time.  The veteran should clearly 
indicate to the RO what additional claims, if any, he wishes 
to pursue.  The RO should then take appropriate action to 
adjudicate these claims, if any.  In any event, no other 
issue is before the Board at this time.





FINDINGS OF FACT

1.  In May 1994, the Board held that the evidence did not 
support the reopening of the claims of entitlement to service 
connection for pulmonary tuberculosis, hearing loss, a low 
back disorder, malaria, and abdominal scars.  It was also 
found that the preponderance of the evidence was against the 
grant of service connection for a psychiatric disorder, post-
traumatic stress disorder, chronic dysentery with intestinal 
worms, beriberi, including beriberi heart disease, 
malnutrition with optic atrophy and poor vision, vitamin 
deficiency (avitaminosis), traumatic arthritis of the low 
back, disorder of both legs, including degenerative and 
traumatic arthritis, and duodenal ulcer disease.

2.  The Board's decision of May 1994 was supported by the 
evidence then of record and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's May 1994 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  Examples of situations that are not clear 
and unmistakable error include, but are not limited to, a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 1403(d)(3).

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the U.S. Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In March and December 1998, reconsideration of the Board's 
May 1994 decision was denied.  In June 1999, the veteran's 
representative requested that the veteran's petitions for 
reconsideration of the May 1994 decision be considered a CUE 
motion.  No additional argument was submitted.  The veteran 
appears to base his reconsideration claims on his World War 
II service and his current medical condition.  He does not 
note any specific errors regarding the Board's May 1994 
decision.  Instead, he refers to the difficulties of his 
service in World War II.  

As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

In this case, the Board does not doubt the tremendous 
hardship and sacrifice that marked the veteran's service in 
World War II.  Likewise, the Board does not doubt that he 
faces many debilitating conditions at this time.  He is, in 
fact, currently receiving a 100 percent disability 
compensation award from VA.  Neither the quality and 
circumstances of his service, nor his current level of 
disability, however, form the basis to support a finding that 
the decision of the Board in May 1994 contained CUE.  The 
Board can not identify in his pleadings any clearly 
articulated allegation of error of fact or law that would 
demonstrate that the veteran had indisputably established 
entitlement to a benefit sought at the time of the Board's 
May 1994 decision.  Accordingly, the moving party has not 
provided a basis for favorable action on his motion and 
therefore the motion is denied.


ORDER

The revision of the Board's May 1994 decision on the grounds 
of clear and unmistakable error is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


